Title: To Benjamin Franklin from Henrÿ du Bois, 26 October 1779
From: Du Bois, Henrÿ
To: Franklin, Benjamin


MonsieurAmsterdam le 26. 8bre. 1779.
L’audience dont vous avez daigné m’honnorer a mon dernier voyage a Costi, m’a fait chercher les occasions de vous être utile, ainsi qu’a tous vos Compatriotes que les Circonstances ou les affaires ont Conduit ici; Je compte d’y avoir en quelque sorte satisfait, en donnant a plusieurs americains échapés des prisons d’angleterre et venus en notre ville, tous les secours et les Connoissances qui ont dépendu de moi, pour les mettre a portée de retourner tranquillement chez eux; et j’ai la satisfaction de pouvoir me flatter d’avoir acquis la Confiance de tous les Capitaines arrivés cette Campagne, même du Capitaine Paul Jones, qui pendant son sejour ici, ma honnoré de sa visite et fait espérer la préférence dans tout ce qu’il aurait besoin de relatif a mon Commerce. Si sans préjudicier a vos amis d’ici, vous voulussiez, Monsieur, m’honnorer de quelque part dans la distribution de vos ordres et Commissions, Je ne négligerai rien, pour y repondre et m’en rendre digne par mon empressement a vous être utile et vous prouver le profond respect avec lequel J’ai lhonneur d’être Monsieur Votre très humble et très obéissant serviteur
Henrÿ DU Bois
